Citation Nr: 1719841	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  07-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include as a result of diesel fuel fumes and asbestos exposure.

2.  Entitlement to service connection for a left ankle condition, to include as secondary to the service-connected right ankle sprain.

3.  Entitlement to an increased rating for residuals of lumbosacral strain and disc protrusion at L4-L5, L5-S1, rated as 20 percent disabling prior to January 1, 2007, 10 percent disabling from January 1, 2007 to December 1, 2014 (exclusive of a period of a temporary total rating), and 40 percent disabling thereafter.

4.  Whether the reduction of the Veteran's rating for service-connected lumbar spine disability, from 20 percent to 10 percent disabling, effective January 1, 2007, was proper.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2006 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran and his parents provided testimony before the undersigned Veterans' Law Judge at a videoconference hearing.  A transcript of that hearing is of record. 

These matters were previously before the Board in September 2012, when they were remanded for additional development.

With regard to the Veteran's increased rating claim, the Veteran was in receipt of a 100 percent schedular rating for his lumbar spine disability from March 18, 2014    to June 30, 2014.  Accordingly, as a 100 percent rating is the maximum rating assignable, the aforementioned period is not for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the claims for service connection is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, an August 14, 2015 VA treatment record indicated that the Veteran had a follow up appointment scheduled on September 10, 2015.  VA treatment records subsequent to August 21, 2015    have not been associated with the claims file.  Additionally, VA treatment records from July 18, 2012, December 12, 2012, January 30, 2013, November 14, 2013, November 20, 2013, December 18, 2013, March 10, 2014, March 12, 2014, April 25, 2014, April 28, 2014, May 9, 2014, June 13, 2014, June 30, 2014, July 14, 2014, July 30, 2014, August 22, 2014, September 9, 2014, September 11, 2014, October 22, 2014, October 23, 2014, October 24, 2014, November 12, 2014, December 1, 2014, December 2, 2014, January 13, 2015, January 15, 2015, February 2, 2015, February 26, 2015, March 18, 2015, March 19, 2015, and May 7, 2015 indicate that various non-VA care records had been uploaded into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand the aforementioned records should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

There also appear to be outstanding private treatment records.  Specifically, an August 21, 2015 VA treatment record noted that the Veteran was scheduled for        a follow up spine appointment at Barnes Jewish Hospital in February 2016.  To date, records subsequent to April 2015 have not been obtained from this facility.  Accordingly, on remand, reasonable efforts should be made to obtain all outstanding relevant private treatment records. 

The record also reflects that the Veteran has applied for Social Security Administration (SSA) disability benefits.  See August, 21, 2015 VA treatment record.  To date, the Veteran's SSA records have not been requested or otherwise associated with the claims file.  Accordingly, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

In pertinent part, the September 2012 remand directed that the Veteran be provided VA examination to assess his service connection claims for a left ankle condition and a respiratory condition, as well as an examination to determine the nature and severity of his service-connected lumbar spine disability.  

The Veteran was provided a VA ankle examination in December 2012.  The examination report addressed the Veteran's service-connected right ankle and did not address any of his documented complaints related to his left ankle.  The Board acknowledges that the typed report contains a hand written notation stating no left ankle condition.  However, it is unclear whether this notation was made by the examiner or the VA rating specialist.  Accordingly, on remand another VA ankle examination is warranted. 

The Veteran was provided a VA respiratory examination in December 2012.  The examiner opined that the Veteran's reported respiratory symptoms were due to   early chronic obstructive pulmonary disorder from his 15 years of smoking.  In so opining, the examiner did not address or acknowledge the other diagnoses of record, including chronic bronchitis, or the November 1994, September 1995, December 1996, and January 1997 service treatment records noting respiratory symptoms. In light of the above, an addendum opinion is warranted. 

In accordance with the September 2012 remand directives, the Veteran was provided a VA thoracolumbar spine examination in December 2012.  In March 2014, the Veteran underwent a lumbar fusion with near complete discectomy.  Accordingly, as the Veteran's lumbar spine disability changed in nature since his last VA examination, a contemporaneous thoracolumbar spine examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from August 21, 2015 to present, as well as the record referenced in the July 18, 2012, December 12, 2012, January 30, 2013, November 14, 2013, November 20, 2013, December 18, 2013, March 10, 2014, March 12, 2014, April 25, 2014, April 28, 2014, May 9, 2014, June 13, 2014, June 30, 2014, July 14, 2014, July 30, 2014, August 22, 2014, September 9, 2014, September 11, 2014, October 22, 2014, October 23, 2014, October 24, 2014, November 12, 2014, December 1, 2014, December 2, 2014, January 13, 2015, January 15, 2015, February 2, 2015, February 26, 2015, March 18, 2015, March 19, 2015, and May 7, 2015 VA treatment records, and associate them with the claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses   of any non-VA medical care providers who have treated him for disabilities on appeal, to include Barnes Jewish Hospital.  After securing the necessary releases, request any relevant records identified that are not duplicates      of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran    should be notified of such.

3.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as    the medical records relied upon concerning that claim.     If the records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

4.  After the above is completed to the extent possible, schedule the Veteran for a VA ankle examination to determine the nature of any current left ankle condition and to obtain an opinion by a physician or podiatrist addressing whether any such disability is related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary, including x-ray studies, should be conducted and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should provide the diagnosis  for any left ankle disability found.  For any diagnosed left ankle disability, a physician or podiatrist should respond to the following:

a.  Please provide an opinion indicating whether it is          at least as likely as not (a probability of 50 percent or greater) that any current left ankle disability arose during service or is causally related to any incident of service?

c.  If not, is it at least as likely as not (a probability of 50 percent or greater) that any current left ankle disability was caused by the Veteran's service-connected right ankle disability? 

d.  If the left ankle disability is not caused by a service-connected disability, is it at least as likely as not that the current left ankle disability is permanently worsened beyond natural progression (aggravated) by the service-connected right ankle disability?  If the physician or podiatrist finds that the Veteran has a left ankle disability that is aggravated by the service-connected right ankle disability, the examiner should attempt to quantify the degree of aggravation. 

The examiner should provide a complete rationale for any opinions offered.

5.  Send the claims file to a VA physician to obtain          an opinion on the claim for service connection for a respiratory disorder.  The physician is requested to   review all pertinent records associated with the claims file. If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  

Following review of the claims file, the examiner should opine whether it is at least as likely as not that COPD or chronic bronchitis arose during service or are otherwise related to an in-service event, to include any inhaled environmental exposures during service?  The examiner should address the service treatment records from November 1994, September 1995, December 1996,      and January 1997 noting respiratory symptoms.  The physician should provide a rationale for the conclusions reached.

6.  Schedule the Veteran for a VA thoracolumbar spine examination to determine the current nature and severity of his service-connected lumbar spine disability.  The claims file should be reviewed in conjunction with           the examination.  The examiner should describe all symptomatology, to include orthopedic and neurological symptoms associated with the lumbosacral spine disability.  All indicated tests should be conducted and   the results reported.  Range of motion should be tested actively and passively and after repetitive use.  The examiner should consider whether there is likely to           be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of   pain, weakness, fatigability, or incoordination.  If so,     the examiner is asked to describe the additional loss, in degrees, if possible. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

7.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United   States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




